MINERAL PROPERTY ACQUISITION AGREEMENT







THIS MINERAL PROPERTY ACQUISITION AGREEMENT (“Agreement”) is made effective as
of the 11th day of February, 2013 (the “Effective Date”) by and between Red Pine
Exploration Inc. of the Address: 141 Adelaide Street West, Suite 520
Toronto, Ontario, Canada M5H 3L5, an Ontario, Canada, Corporation (“Seller”) and
Joshua Gold Resources Inc., a Nevada, United States of America Corporation, with
mailing address at 99-Bronte Road Suite 121, Oakville, Ontario, Canada L6L 3B7
(“Purchaser”). Purchaser and Seller are collectively referred to herein as the
“Parties” and individually as a “Party”.




RECITALS:




WHEREAS, Seller is the beneficial owner or in a control position of an undivided
one hundred percent (100%) interest in and to those certain mineral interests
described and illustrated in Exhibit “A” attached hereto (the “Property”)
located at Swayze, Rollo, Denyes, Heenan and Dore Townships, Ontario, Canada;
and

WHEREAS, Seller has agreed to sell an undivided one hundred percent (100%)
interest in and to the Property (the “Conveyed Property”) to Purchaser and
Purchaser has agreed to purchase the Conveyed Property pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the forgoing recitals, the mutual
terms, covenants and conditions contained herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:




1.

Defined Terms.  For the purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings set out below
and grammatical variations of such terms shall have corresponding meanings:




(a)

“Agreement”, “this Agreement”, “herein”, “hereby”, “hereof”, “hereunder” and
similar expressions shall mean or refer to this Agreement and any and all
agreements or instruments supplemental or ancillary hereto and the expression
“section” followed by a number means and refers to the specified section of this
Agreement;




(b)

“Closing” has the meaning set out in Section 4 of this Agreement;




(c)

“Closing Date” has the meaning set out in Section 4 of this Agreement;




(d)

“Damages” has the meaning set out in Section 8 of this Agreement;





1













(e)

“Encumbrances” means mortgages, charges, pledges, security interests, liens,  

encumbrances, actions, claims, demands and equities of any nature whatsoever or
  howsoever arising and any rights or privileges capable of becoming any of the
foregoing;




(f)

“Expenditures” means all direct and indirect expenses of or incidental to
Operations conducted by on or behalf of the Purchaser together with any and all
costs, fees and expenses that may be paid to obtain feasibility, engineering or
other studies or reports on or with respect to the Conveyed Property;




(g)

“Indemnified Party” has the meaning set out in Section 8 of this Agreement;




(h)

 “Indemnifying Party” has the meaning set out in Section 8 of this Agreement;




(i)

“Operations” means any and every kind of work which the Purchaser in its sole
and absolute discretion elects to do or to have done to conduct mineral
exploration on the Conveyed Property;




(j)

“Parties” shall mean the Purchaser and the Seller and their respective
administrators, successors and permitted assigns; and




(k)

“Property” has the meaning set out in the Recitals to this Agreement.




2.

Acquisition of the Property.  Subject to the terms and conditions contained
herein, Seller hereby agrees to sell to Purchaser and Purchaser hereby agrees to
purchase from Seller the Conveyed Property free from all liens, mortgages,
charges, pledges, encumbrances or other burdens with all rights now or
thereafter attached thereto.




3.

Purchase Consideration.  As consideration for the sale of the Conveyed Property,
Purchaser shall deliver the following to Seller in the manner set forth below:




(a)

On the Closing Date.  Twenty Five Thousand and No/100 Dollars (CDN$25,000.00)
within ten (10) business days following the Closing Date;




(b)

After the Closing Date.  




(i)

One Hundred Thousand and No/100 Dollars (CDN$100,000.00) on or before March 15,
2013; and





2













(ii)

250,000 shares of the Purchaser’s common stock to be issued on or before March
15, 2013 (the “Purchase Shares”).  The Purchase Shares shall have an implied
market value of CDN$100,000 on the date of issue.  If, on July 15, 2013, the
market value of the Purchase Shares is less than CDN$100,000 on a Recognized
Stock Exchange, then Purchaser, at its sole option, will (a) issue to the Seller
additional shares necessary so that the aggregate market value of the Purchase
Shares and the additional shares is equal to CDN$100,000 or (b) pay to Seller
the difference between the market value of the Purchase Shares and CDN$100,000.
 




As used herein, “Recognized Stock Exchange” means (a) the Toronto Stock
Exchange, (b) the Toronto Venture Stock Exchange, (c) any US securities exchange
registered with the Securities and Exchange Commission under Section 6(a) of the
Exchange Act, (d) the OTC Bulletin Board (OTCBB), or (e) Pink OTC Markets, Inc.




If Seller desires to dispose of the shares on or after July 15, 2013, and
Purchaser’s common shares are not then listed on a Recognized Stock Exchange,
then, upon notice to Purchaser from Seller, Purchaser shall pay an amount equal
to CDN$100,000 less any additional amount paid pursuant to Section 3(b)(ii) to
repurchase the Purchase Shares and any additional shares issued pursuant to this
Section 3(b).  If the Purchaser is unable to pay such amount, the Seller has the
right to require the Purchaser to transfer the properties back into the Seller’s
name.




4.

Closing.  The closing (the “Closing”) of the transactions contemplated hereby
shall take place simultaneous with the execution of this Agreement by the
Parties (the “Closing Date”).  At, or prior to, Closing, the Parties shall each
execute and deliver, or cause to be executed and delivered, effective as of the
date hereof, the following agreements and other instruments:




(a)

all necessary deeds, conveyances, bills of sale, assurances, transfers,
assignments and consents, including all necessary consents and approvals, and
any other documents necessary or reasonably required to effectively transfer the
Conveyed Property to the Purchaser (or, at the sole and absolute discretion of
the Purchaser, to such other entity or subsidiary as may be determined by the
Purchaser) with good and marketable title, free and clear of all mortgages,
liens, charges, pledges, claims, security interests or encumbrances whatsoever;
and




(b)

all necessary consents and approvals in writing to the completion of the
transactions contemplated herein.




5.

Net Smelter Returns.  





3













Red Pine NSR

(a)

Upon the Commencement of Commercial Production (as defined in Exhibit “B”
attached hereto), Purchaser shall pay to Seller a royalty (the “Royalty”) in an
amount equal to three percent (3%) of all Net Smelter Returns (as defined in
Exhibit “B”) on minerals mined from the Conveyed Property (the “Seller NSR”) on
the terms and conditions as set out in this Section 5(a) and in Exhibit "B"
attached hereto and by this reference incorporated herein.  Notwithstanding the
foregoing, at any point in time following the Closing Date and upon Purchaser’s
sole election, Seller shall sell to Purchaser one hundred percent (100%) of the
Seller NSR (the “NSR Sale”) for a purchase price of Two Million and No/100
Dollars (CDN$2,000,000.00).  




Charlie Mortimer NSR

(b)

Upon the Commencement of Commercial Production (as defined in Exhibit “B”
attached hereto), Purchaser shall pay to Charlie Mortimer a royalty (the
“Royalty”) in an amount equal to two percent (2%) of all Net Smelter Returns (as
defined in Exhibit “B”) on minerals mined from the Conveyed Property (the
“Seller NSR”) on the terms and conditions as set out in this Section 5(b) and in
Exhibit "B" attached hereto and by this reference incorporated herein.
 Notwithstanding the foregoing, at any point in time following the Closing Date
and upon Purchaser’s sole election, Seller shall sell to Purchaser fifty percent
(50%) of the Seller NSR (the “NSR Sale”) for a purchase price of One Million and
No/100 Dollars (CDN$1,000,000.00).  Following the consummation of the NSR Sale,
Purchaser acknowledges and agrees that Purchaser shall only be entitled to
receive, upon Commencement of Commercial Production, a royalty of one percent
(1.0%) of all net smelter returns on minerals mined from the Conveyed Property
in accordance with this Section 5 and Exhibit “B” attached hereto and by this
reference incorporated herein.




6.

Representations and Warranties of Seller.  Seller hereby represents and warrants
to Purchaser as follows:



(a)     

Seller is a corporation incorporated under the laws of the Province of Ontario ,
Canada and has good right, full corporate power and absolute authority to enter
into this Agreement to sell the Conveyed Property to the Purchaser in the manner
contemplated herein and to perform all of the Seller’s obligations under this
Agreement. The Seller and its board of directors have taken all necessary or
desirable actions, steps and corporate and other proceedings to approve or
authorize, validly and effectively, the entering into, and the execution,
delivery and performance of this Agreement and the sale and transfer of the
Conveyed Property to the Purchaser.  This Agreement is a legal, valid and
binding obligation of the Seller, enforceable against it in accordance with its
terms subject to:





4















(i)

bankruptcy, insolvency, moratorium, reorganization and other laws

relating to or affecting the enforcement of creditors’ rights generally, and  






(ii)

the fact that equitable remedies, including the remedies of specific

performance and injunction, may only be granted in the discretion of a court.






(b)

the articles, by laws and other constating documents of the Seller, as amended
to the date hereof, are complete and correct copies of each of those documents
have been delivered to the Purchaser.






(c)

Seller is duly licensed, registered and qualified as a corporation to do
business, is up to date in the filing of all required corporate returns and
other notices and filings and is otherwise in good standing in all respects, in
each jurisdiction in which it owns or leases property and has the authority to
sell the Property to the Purchaser under this Agreement.




(d)

at the time of transfer to Purchaser, Seller has paid all of the consideration
required to be paid to previous title holders and is the beneficial owner of a
100% undivided interest in and to the Conveyed Property and has good and
marketable title to the Conveyed Property, free and clear of all Encumbrances;  




(e)

there is no adverse claim or challenge to the ownership of or title to any part
of the Conveyed Property nor to the knowledge of Seller is there any basis
therefore;




(f)

the mineral claims and or patented claims and or mining lease comprising the
Conveyed Property have been properly staked and recorded and are in good
standing in the mining division in which they were recorded;




(g)

to the best of Seller’s knowledge, any and all previous work conducted on the
Conveyed Property was conducted in accordance with all applicable environmental
law, orders and rulings;




(h)

all taxes, assessments, rentals, levies or other payments relating to the
Conveyed Property and required to be made to any federal, provincial or
municipal governmental instrumentality have been made;




(i)

all assessment work has been performed, filed and recorded to maintain the
Conveyed Property in good standing;





5













(j)

the Conveyed Property (including all ores, concentrates, minerals, metals or
products in, on or under the Conveyed Property or which may be removed or
extricated from) and the Seller's 100% interest therein, are free and clear of
any and all liens, charges, claims, encumbrances, mortgages, hypothecs,
agreements, adverse claims (including, without limitation, any order or judgment
relating to the Conveyed Property or any legal proceedings in process, pending
or threatened which might result in any such order or judgment), royalties or
other payments in the nature of a rent or royalty, or other interests of
whatsoever nature or kind, recorded or unrecorded;




(k)

the Seller has not received from any governmental instrumentality any notice of,
or communication relating to, any actual or alleged breach of any environmental
laws, regulations, policies or requirements, and there are no outstanding work
orders or actions required to be taken relating to environmental matters
respecting the Conveyed Property or any operations carried out thereon;




(l)

none of the execution or delivery hereof or the performance by the Seller of its
obligations hereunder will cause default under, or conflict, with any provisions
of any agreements to which the Seller is a party;




(m)

to the best of Seller's knowledge, the Conveyed Property is free and clear of
all unprotected open mine shafts, mine openings or workings, open pits, rock
stockpiles, mine tailings, or waste materials;




(n)

to the best of Seller’s knowledge, there have been no material spills,
discharges, leaks, emissions, ejections, escapes, dumpings or other releases of
any kind of any toxic or hazardous substances in, on or under the Conveyed
Property or the environment surrounding it and there is no presence of
polychlorinated biphenyl in, on or under the Conveyed Property;




(o)

the Seller has not granted any person or corporation access to or the right to
enter upon and explore or investigate the mineral potential of the Conveyed
Property nor is Seller aware of any such exploration or investigation having
been conducted thereon without the Seller’s expressed knowledge and or written
consent;


(p)

the Conveyed Property is not subject to any outstanding obligations or
liabilities whatsoever or any agreement with any third party;




(q)

there are no outstanding or pending actions, suits or claims affecting all or
any part of the Conveyed Property;






6













(r)

the Seller has and will continue to make available to the Purchaser all
information in its possession or control relating to work done on or with
respect to the Conveyed Property which could possibly be considered to be
materially significant in indicating whether the Conveyed Property might or
might not have the potential for economic mineralization;


(s)

the surface rights of the Conveyed Property have not been dealt with or
encumbered in any fashion by it and it has the right and has unimpeded access to
the surface area of the Conveyed Property;




(t)

neither the entering into of this Agreement nor the conveyance to the Purchaser
of an ownership interest in the Conveyed Property is or will be in contravention
of the Planning Act (Ontario);




(u)

the Seller is not aware of any restriction on the zoning of the Conveyed
Property or any proposed change to such zoning which would hinder or prohibit
the intended use by the Purchaser of the Conveyed Property for exploration and
mining activity;




(v)

there is no contract, option or any other right of another binding upon or which
at any time in the future may become binding upon the Seller to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber the
Conveyed Property other than pursuant to the provisions of this Agreement; and




(w)

The covenants, representations and warranties of the Seller contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant hereto shall survive the execution of this Agreement.






7.

Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:

(a)     

Purchaser is a corporation duly organized and validly existing under the laws of
the State of Nevada and has all requisite power and authority to carry on its
businesses, to own, lease, operate and hold its properties and assets, to enter
into the Agreement and to carry out the provisions hereof;




(b)     the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary corporate action
on the Purchaser's part;




(c)    

no proceedings are pending for, and the Purchaser is unaware of, any basis for
the institution of any proceedings leading to the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent companies;





7













(d)     

there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or, to the best of the knowledge,
information and belief of the Purchaser, after making due inquiry, threatened
against or affecting the Purchaser at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency;




(e)

Purchaser will do all work on the Conveyed Property in a good and workmanlike
fashion and in accordance with all applicable laws, regulations, orders and
ordinances of any governmental authority, including without limitation, any and
all applicable environmental law, orders and rulings;




(f)     

neither this Agreement nor any other document, certificate or statement
furnished to Seller by or on behalf of the Purchaser in connection with the
transactions contemplated hereby knowingly or negligently contains any untrue or
incomplete statement of material fact or omits to state a material fact
necessary in order to make the statements therein not misleading; and




(g)

the covenants, representations and warranties of the Purchaser contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant hereto shall survive the execution of this Agreement.




8.

Indemnification.  Each Party (the “Indemnifying Party”) shall, and hereby agrees
to, indemnify and hold harmless the other Party (the “Indemnified Party”) at all
times from and after the Closing Date against and in respect to any Damages, as
hereinafter defined.  “Damages”, as used herein, shall include any claims,
actions, demands, losses, liabilities (joint or several), penalties, damages,
judgments, costs and expenses, including reasonable counsel fees incurred in
investigating or in attempting to avoid the same or oppose the imposition
thereto, or in enforcing the provisions of this paragraph, resulting to the
Indemnified Party from:




(a)

Any inaccurate representation made by the Indemnifying Party in or under this
Agreement; and/or




(b)

Breach or default in the performance by the Indemnifying Party of any of the
warranties and obligations to be performed by it hereunder.




9.

Damages.  In the event that Purchaser fails to make a payment hereunder or
otherwise fails to deliver the consideration in the manner specified in Section
3 hereof and such breach is not cured within ten (10) days of receipt of written
notice specifying the breach, Seller, at its sole option, may terminate this
Agreement.  Upon termination of the Agreement hereunder, the Conveyed Property
shall immediately revert back to the Seller and all payments made to the Seller
as of the date of termination shall be non-refundable. In the alternative,
should Seller choose not to terminate this Agreement, the unpaid balance of the
purchase consideration shall accrue interest at a default rate of one percent (1
%) per month.





8













10.

Relationship of Parties.  The Parties have not created a partnership and nothing
shall be construed so as to conclude that Seller and Purchaser are employees or
employers of one another, joint venturers, partners or anything other than
independent of one another.  No Party shall have any authority to act for, or to
assume any obligations or responsibility on behalf of, any other party except as
may be, from time to time, agreed upon in writing between the parties or as
otherwise expressly provided.




11.

Choice of Law, Compliance and Attornment with the Law.   The Parties shall
comply with all applicable laws and government regulations applicable to their
activities under this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.




12.

Entire Agreement.  This Agreement, including all Exhibits attached hereto, shall
constitute the entire agreement between the Parties with respect to the
transactions contemplated hereby and supersedes any and all prior and/or
existing agreements or understandings between the Parties concerning or related
to matters referred to herein.  No agreement or understanding to modify this
Agreement shall be binding upon either Party unless in writing and signed by
both Parties.




13.

Waiver.  Except as otherwise specified in this Agreement, the failure of either
Party to exercise any of its rights under this Agreement on one occasion shall
not be deemed a waiver of such rights or any other right on any other occasions.




14.

Notices.  Any notice required or permitted under this Agreement shall be in
writing and shall be deemed to have been sufficiently given or served and
effective for all purposes when delivered by a nationally recognized overnight
delivery service or three (3) days after deposit with the United States or
Canadian Postal Service via certified mail, postage pre-paid, addressed as
follows:




If to Seller, then to:

Red Pine Exploration Inc.

141 Adelaide Street West

Suite 520
Toronto, Ontario, Canada

M5H 3L5

with a copy to:

____________________________

Attn: _______________________

____________________________

____________________________

____________________________




If to Purchaser, then to:

Joshua Gold Resources Inc.

Attn:  Benjamin Ward

99 Bronte Road, Suite 121

Oakville, Ontario, Canada L6L 3B7




with a copy to:

H. Grady Thrasher, IV

Joyce Thrasher Kaiser & Liss, LLC

Five Concourse Parkway, Suite 2600

Atlanta, Georgia, USA 30328








9













Any Party hereto may change its address of record for receiving notices by
giving the other Party notice of such change in the manner set forth above.




15.

Assignment.  This Agreement may not be assigned or transferred by any Party
without the prior, written consent of the other Party.




16.

Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.




17.

Heading; Severability.  The section headings contained herein are for
convenience only and do not define, limit, construe or amplify the contents of
such sections.  As used herein, the word “including” shall not be limiting.  If
any part of this Agreement shall be adjudged by a court of competent
jurisdiction to be invalid, such judgment shall not affect or impair any other
provision.

18.

Survival.  The provisions of this Agreement which by their nature survive
acceptance, performance and termination or expiration of this Agreement shall
remain in full force and effect following termination or expiration of this
Agreement.




19.

Toronto Venture Stock Exchange Approval.  This agreement is subject to the
approval of the Toronto Venture Stock Exchange, as applicable, on which the
Seller is listed.




20.

Counterparts.  This Agreement and any amendment hereof may be executed in any
number of counterparts and by each Party on a separate counterpart, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.  In
producing this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the person against whom enforcement is
sought.




[Signatures appear on following page]





10







EXECUTED AND DELIVERED by the Parties under seal, or by their duly authorized
agent under seal, as of the Effective Date.




PURCHASER:

SELLER:




Joshua Gold Resources Inc., a

Red Pine Exploration Inc., an

Nevada corporation.

Ontario corporation.







By: /s/ Benjamin Ward

   

 By:

/s/ Kirk McKinnon

       Benjamin Ward, CEO                                          Kirk
McKinnon, Chairman & CEO




                                [Corporate Seal]





11










EXHIBIT “A”

Description of the Property

PROVINCE OF ONTARIO, CANADA – PORCUPINE MINING DISTRICT

RECORDED HOLDER




TOWNSHIP

MINING LEASE/CLAIM NUMBER #

DENYES

4246988

DENYES

4246985

DENYES

3002429

DENYES

4250791

DENYES

4246989

DENYES

3007066

DENYES

3002430

SWAYZE

4250792

SWAYZE

4246986

SWAYZE

3007067

SWAYZE

4216028

SWAYZE

4204300

SWAYZE

4212363

SWAYZE

3007068

SWAYZE

4216029

SWAYZE

4204301

TOWNSHIP

MINING LEASE/CLAIM NUMBER #

SWAYZE

4250793

SWAYZE

4246987

SWAYZE

4204302

SWAYZE

4216030

SWAYZE

3007069

SWAYZE

4216027

SWAYZE

4216033

SWAYZE

4216031

SWAYZE

4240494

SWAYZE

4240495

SWAYZE

4216032

SWAYZE

4240493

SWAYZE

4216035

SWAYZE

4216034

SWAYZE

4216075

SWAYZE

4216074

SWAYZE

4224235

SWAYZE

4240109

ROLLO

4241803

ROLLO

4215525

TOWNSHIP

MINING LEASE/CLAIM NUMBER #

SWAYZE

4216067

DORE

4202945

DORE

3013056

DORE

4216068

DORE

4250794

DORE

3002413

DORE

3002412

DORE

4216071

DORE

4216066

DORE

4207121

DORE

4207120

DORE

1154404

DORE

1154402

DORE

1154403

DORE

1154408

DORE

1154407

DORE

1154406

DORE

1154411

DORE

1154410

DORE

1154409

TOWNSHIP

MINING LEASE/CLAIM NUMBER #

DORE

1154412

DORE

1154413

DORE

1154414

DORE

3010245

DORE

3013057

SWAYZE

4204250

DORE

4244679

DORE

4216069

DORE

4216072

DORE

3002414

DORE

3002415

DORE

3002416

DORE

4216073

DORE

4216070

DORE

3013059

DORE

3013061

DORE

3013060

DORE

3013058

DORE

4258569

DORE

3002417

TOWNSHIP

MINING LEASE/CLAIM NUMBER #

DORE

3002418

DORE

3002419

HEENAN

4216685

HEENAN

4216687

HEENAN

4251914

HEENAN

4251913

HEENAN

4258565

HEENAN

4216752

HEENAN

4246983

HEENAN

4216753

HEENAN

4246984

HEENAN

4216754

HEENAN

4216755

HEENAN

4250798

HEENAN

3004853

HEENAN

3004858

ROLLO

4246982








16










EXHIBIT "B"




NET SMELTER RETURNS ROYALTY

1. For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

(a)

"Commencement of Commercial Production" means:

(i)

if a mill is located on the Conveyed Property, the last day of a period of 40
consecutive days in which, for not less than 30 days, the mill processed Ore
from the Conveyed Property at 60% of its rated concentrating capacity; or

(ii)

if a mill is not located on the Conveyed Property, the last day of a period of
30 consecutive days during which ore has been shipped from the Conveyed Property
on a reasonably regular basis for the purpose of earning revenues, but any
period of time during which ore or concentrate is shipped from the Property for
testing purposes, or during which milling operations are undertaken as initial
tune-up, shall not be taken into account in determining the date of Commencement
of Commercial Production.




(b)

"Net Smelter Returns" shall mean the gross proceeds received by the Purchaser in
any year from the sale of Product from the mining operation on the Property,
less:




(i)

the cost of transportation of such Product to a smelter or other place of
treatment, and

(ii)

smelter and treatment charges.

(c)

"Ore" shall mean any material containing a mineral or minerals of commercial
economic value mined from the Conveyed Property; and

(d)

"Product" shall mean Ore mined from the Conveyed Property and any concentrates
or other materials or products derived there from, but if any such Ore,
concentrates or other materials or products are further treated as part of the
mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.




2.  For the purposes of calculating the amount of the Royalty payable to Seller
hereunder, if, after the Commencement of Commercial Production, the Purchaser
sells any Product to one of its subsidiaries or affiliates, and if the sale
price of such Product is not negotiated on an arm's-length basis, the Purchaser
shall for the purposes of calculating Net Smelter Returns only and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such Product an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such Product as if negotiated at
arm's length.





17













3.  Purchaser shall by notice inform Seller of the quantum of such reasonable
net sale price and, if Seller does not object thereto, within 60 days after
receipt of such notice, said quantum shall be final and binding for the purposes
of this Agreement.

4.  Purchaser may remove reasonable quantities of Ore and rock from the Conveyed
Property for the purpose of bulk sampling and of testing, and there shall be no
Royalty payable to the Seller with respect thereto unless revenues are derived
there from.




5.  Purchaser shall have the right to commingle with Ores from the Conveyed
Property, ore produced from other properties, provided that prior to such
commingling, the Purchaser shall adopt and employ reasonable practices and
procedures for weighing, determining moisture content, sampling and assaying, as
well as utilize reasonable accurate recovery factors in order to determine the
amounts of products derived from, or attributable to Ore mined and produced from
the Conveyed Property. The Purchaser shall maintain accurate records of the
results of such sampling, weighing and analysis as pertaining to ore mined and
produced from the Conveyed Property.




6.  Installments of the Royalty payable shall be paid by the Purchaser to Seller
promptly following the receipt by the Purchaser of the payment from the smelter,
refinery or other place of treatment of the proceeds of sale of the minerals,
Ore, concentrates or other product from the Conveyed Property.




7.  Purchaser agrees to maintain for each mining operation on the Conveyed
Property, up-to-date and complete records relating to the production and sale of
minerals, Ore, bullion and other product from the Conveyed Property, including
accounts, records, statements and returns relating to treatment and smelting
arrangements of such product, and Seller or its agents shall have the right at
reasonable times and intervals, including for a period of 12 months following
the expiration or termination of this Agreement, to inspect such records,
statements and returns and make copies thereof at its own expense for the
purpose of verifying the amount of Royalty payments to be made by Purchaser to
Seller pursuant hereto.  Seller shall have the right to have such accounts
audited by independent auditors at its own expense once each fiscal year.











18





